Case 8:15-cv-02034-JVS-JCG Document 1127-8 Filed 05/03/21 Page 1 of 2 Page ID
                                 #:77120
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                     EXHIBIT 85




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 85
Case 8:15-cv-02034-JVS-JCG Document 1127-8 Filed 05/03/21 Page 2 of 2 Page ID
                                 #:77121


Message
From:          Scott Ferrell   [sferrell@trialnewport.com]
Sent:          5/7/2015    11:45:49 AM

To:            Katherine   Kirshner [kkirshner@trialnewport.com]
cc:            Victoria Knowles   [vknowles@trialnewport.com]; Dave   Reid   [dreid@trialnewport.com]
Subject:       Addition to   weekly report
Importance: — High

Kat,

would you prepare and maintain a report that gets updated and added to the list of reports that you give
me each week?  It will be track the status of our cellulite lawsuits, similar to how the charts track the
status of our ada and wiretap lawsuits.


Vic,    will you work with Kat to        ensure   that she   gets updated    as   to   any progress from each   target?
Kat, so far we will be sending demand letters, to go out tomorrow by Fedex, to the following companies on
the chart you prepared:  bliss, mio, osmotic a, skintight, celluscript, nuve, and lipoconquer. I don't
know the number for bliss, but I believe the toys are numbers 4 5 21 30 37 and 44 on your chart.



Scott J. Ferrell, Esq.
Newport Trial Group
E:    sferrel1@trialnewport.com
     www.trialnewport.com
T:       949.706.6464




                                                                                                                          NTG066224
     CONFIDENTIAL
                                          DECLARATION OF JOSHUA S. FURMAN                                          EXHIBIT 85
